ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule l:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of PAULINE E. SICA of ST. AUGUSTINE, FLORIDA, who was admitted to the bar of this State in 1993, and good cause appearing;
It is ORDERED that PAULINE E. SICA is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
*129ORDERED that PAULINE E. SICA be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that PAULINE E. SICA comply with Rule 1:20-20 dealing with suspended attorneys.